DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 08/31/2022. 
Claims 1-19 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-9 and 19-20 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 10-18 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claims 1 and 19 are directed to an abstract idea, as evidenced by claim limitations “receiving, a transaction clearing file associated with a payment transaction, the transaction clearing file including an interchange rate designator (IRD) value data field, an acquiring bank-identification (BIN) data field, and an issuing BIN data field; determining, that the IRD value data field in the transaction clearing file includes one of an empty space or an identifier the identifier corresponding to a code indicating a request that the payment server determine the IRD value, the empty space indicating a request that the payment server determine the IRD value; and upon determining that the IRD value data field  includes one of the identifier or the empty space, computing, the IRD value for the payment transaction.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to computing interchange rate designator for a payment transaction for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Particularly, the limitations are directed to the commercial interaction of performing transactions using the lowest interchange rate.
Independent Claims 1 and 19 is/are recite substantially similar limitations to independent claim 10 and is/are rejected under 2A for similar reasons to claim 10 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method performed by a payment server, the method comprising: from one or more of an acquiring server and an issuing server, the acquiring server being associated with an acquiring bank and the issuing server being associated with an issuing bank, A server system comprising: a processor; and a memory storing instructions thereon, stored instructions, when executed by the processor, cause the processor to perform at least:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1, 10 and 19 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-9, 11-18 and 20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recite “further comprising; identifying, that the acquiring bank or the issuing bank is a registered member with the payment server the registered member indicating that the acquiring bank or the issuing bank is using an application provided by the payment server”.  As a result, Examiner asserts that dependent claims, such as dependent claims 2-9, 11-18 and 20 are also directed to the abstract idea identified above.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method performed by a payment server, the method comprising: from one or more of an acquiring server and an issuing server, the acquiring server being associated with an acquiring bank and the issuing server being associated with an issuing bank, A server system comprising: a processor; and a memory storing instructions thereon, stored instructions, when executed by the processor, cause the processor to perform at least:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0028]-[0029], [0038]-[0040]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 19 is/are recite substantially similar limitations to independent claim 10 and is/are rejected under 2B for similar reasons to claim 10 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claims 1 and 19 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-9, 11-18 and 20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 10 and 19. As a result, Examiner asserts that dependent claims, such as dependent claims 2-9, 11-18 and 20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce, III; Edward W. (US 2014/0180925), and further in view of Levene et. al. (US 2014/0039999).

As per claims 1 and 10: Fordyce shows:
	A method performed by a payment server, the method comprising (Fordyce [0004]-[0009]):
	A server system comprising (Fordyce [0004]-[0009]): a processor (Fordyce: [0049]-[0051]); and a memory storing instructions thereon, stored instructions, when executed by the processor, cause the processor to perform at least (Fordyce: [0049]-[0051]):  
	receiving, a transaction clearing file associated with a payment transaction from one or more of an acquiring server and an issuing server (Fordyce shows: [0038]-[0039]: a consumer and a merchant conduct a transaction for goods or services using a portable consumer device (e.g., credit cards, debit cards, prepaid cards, and the like); an authorization request message for the transaction may be sent from an access device at the merchant to the acquirer; the acquirer forwards the authorization request message to the server computer at the payment processing organization. [0017]: transaction clearing record, [0043]: clearing record of the transaction which reads on the “transaction clearing file” above.), 
	the acquiring server being associated with an acquiring bank and the issuing server being associated with an issuing bank (Fordyce shows: Fig. 1, #24, 24A “Acquirer” and # 26, 26A “Issuer”), and 
	the transaction clearing file including an interchange rate designator (IRD) value data field, an acquiring bank-identification (BIN) data field, and an issuing BIN data field (Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral)
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective; 
Regarding the claim limitations below:
	“determining, that the IRD value data field in the transaction clearing file includes one of an empty space or an identifier, the identifier corresponding to a code indicating a request that the payment server determine the IRD value”
	Fordyce shows: the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower).
	Levene shows: [0165]-[0169] teach iii. Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria (i.e., second set of validation parameters) that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, the Rate Classification Qualification Algorithm utilizes the following data to determine if the transaction qualifies for a particular Card Brand Rate Classification: 1. Transaction Initial Total 2. Transaction Payment Card Bank Identification Number 3. Calculation device Merchant Configuration Information 4. Transaction Configuration Adjustment Information).
Reference Fordyce and Reference Levene are analogous prior art to the claimed invention because the references generally relate to field of transaction processing and clearing. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar transaction processing and clearing field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Fordyce in view of Reference Levene, the results of the combination were predictable (MPEP 2143 A).
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	“the empty space indicating a request that the payment server determine the IRD value; and 
	upon determining that the IRD value data field includes one of the identifier or the empty space, computing, the IRD value for the payment transaction;”
	Fordyce shows in Fig. 3, which shows multiple empty spaces that reads on the claim limitations above. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows the above limitations at least in [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claims 2 and 11: Regarding the claim limitations below, Fordyce in view of Levene shows:
	further comprising; identifying, that the acquiring bank or the issuing bank is a registered member with the payment server the registered member indicating that the acquiring bank or the issuing bank is using an application provided by the payment server.
	Fordyce does not explicitly show “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claims 3 and 12: Regarding the claim limitations below, Fordyce in view of Levene shows:
	“Wherein identifying that the acquiring bank is the registered member comprises: reading, an acquiring BIN from the acquiring BIN data field of the transaction clearing file; and matching, the acquiring BIN with pre-defined acquiring BIN ranges accessible to the payment server”
	Fordyce does not explicitly show “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
	Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	reading, an acquiring BIN from the acquiring BIN data field of the transaction clearing file
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective; and 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	matching, the acquiring BIN with pre-defined acquiring BIN ranges accessible to the payment server.
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 4 and 13: Regarding the claim limitations below, Fordyce in view of Levene shows:
	Further comprising: generating, a discount on an interchange fee charged from the acquiring bank based on determining that the acquiring bank is the registered member with the payment server
 (Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral); and 
	reducing the interchange fee based on the generated discount (Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral).

As per claims 5 and 14: Regarding the claim limitations below, Fordyce in view of Levene shows:
	“Wherein identifying that the issuing bank is the registered member comprises: reading, an issuing BIN from the issuing BIN data field of the transaction clearing file; and matching the issuing BIN with pre-defined issuing BIN ranges accessible to the payment server:”
	Fordyce does not explicitly show “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	reading, an issuing BIN from the issuing BIN data field of the transaction clearing file
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective; and 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	matching the issuing BIN with pre-defined issuing BIN ranges accessible to the payment server.
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 6 and 15: Regarding the claim limitations below, Fordyce in view of Levene shows:
	“Further comprising: 
	generating, a discount on an interchange fee charged from the issuing bank based on determining that the at least one issuing bank is the registered member with the payment server; and 
	reducing the interchange fee based on the generated discount.”
	Regarding the claim limitations above, Fordyce does not explicitly show “discount” in the claims above. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 7 and 16: Regarding the claim limitations below, Fordyce in view of Levene shows:
	wherein computing the IRD value for the payment transaction is based on one or more of the following: at one or more business service rules, a type of payment transaction, a purchase amount, a merchant category code, a type of a payment card, and a type of product or service purchased in the payment transaction.
	Regarding the claim limitations above, Fordyce does not explicitly show the claims above. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 8 and 17: Regarding the claim limitations below, Fordyce in view of Levene shows:
	wherein the IRD value data field comprises an optional field  that includes one of the empty space and the identifier.
	Fordyce shows in Fig. 3, which shows multiple empty spaces that reads on the claim limitations above. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows the above limitations at least in [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claims 9 and 18: Regarding the claim limitations below, Fordyce in view of Levene shows:
	further comprising; sending, the transaction clearing file to the issuing bank.
	Fordyce shows [0040]-[0041] teach referring to FIGS. 1 and 2A, the payment processing network may insert the authorization score into the authorization response message, and send the authorization response message (i.e., acknowledgement) to the acquirer; alternatively, referring to FIGS. 1 and 2B, the deferred settlement application may determine that the authorization score is at or above a predetermined level for an automatic deferred settlement of the transaction; after determining automatic deferred settlement, the payment processing network may send the authorization response message to the acquirer; the authorization response message may indicate that the transaction settlement will be automatically deferred. [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral.

As per claim 19:
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	“identifying that each of the acquiring bank and the issuing bank is a registered member with the payment server system, the registered member being a member using an application service provided by the payment server”
	Fordyce shows in Fig. 3, which shows multiple empty spaces that reads on the claim limitations above. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows in [0164] teaches ii. Card Brand Product Type is looked up in data table inside the calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the calculation device list of Card Brand Interchange Rate Classifications (i.e., business service arrangements); this list is compiled from Interchange Rate Classification Lists publicized by the various Card Brands and adjusted and augmented through the use of transaction settlement information involving various Card Brand Card Types.
	Fordyce does not explicitly show verifying if an acquiring and an issuing bank is a “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	“upon identification of registration of the acquiring bank and the issuing bank with the payment server, generating, a discount on an interchange fee charged from the acquiring bank and the issuing bank.”
	Fordyce shows in [0036]: deferred settlement transaction methods according to embodiments of the invention, can be described with reference to FIGS. 1, 2A, and 2B. However, Fordyce does not explicitly show all of the claim limitations above. 
	Reference Levene shows [0165]-[0169] teach iii. Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria (i.e., second set of validation parameters) that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, the Rate Classification Qualification Algorithm utilizes the following data to determine if the transaction qualifies for a particular Card Brand Rate Classification: 1. Transaction Initial Total 2. Transaction Payment Card Bank Identification Number 3. Calculation device Merchant Configuration Information 4. Transaction Configuration Adjustment Information. [0170] teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by the calculation device for the calculation; if the qualifications are not met, then the calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, the calculation device continues to evaluate successively more expensive possible Card Brand Interchange Rate Classifications until it finds one for which the transaction does qualify.
	Fordyce also does not explicitly show verifying if an acquiring and an issuing bank is a “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claim 20: Regarding the claim limitations below, Fordyce in view of Levene shows:
	further comprising reducing the interchange fee based on the generated discount.
	Fordyce shows allowing lower transaction fees: (e.g., merchant discount rate, interchange rate, etc.) in [0013], reduced transaction fees in [0017], reduced transaction fees [0034], issuer reduced transactional fees [0044].
	Fordyce does not explicitly show verifying if an acquiring and an issuing bank is a “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 9-11 of applicants remarks that “Applicant respectfully submits that the claimed inventions can be readily distinguished from the inventions in other "organizing human activity" cases. For example, the Supreme Court has explained that it found the concept of risk hedging at issue in Bilski to be an abstract idea, not because it was a truth about the natural world which has always existed, but because "it is a method of organizing human activity." Alice Corp. v. CLS Bank. According to the Supreme Court, the patent in Bilski "simply involved 'a series of steps instructing how to hedge risk."' Id. To "hedge risk," of course, is something that humans do, which is why the Supreme Court characterized the patent at issue as "organizing human activity." The claimed inventions, however, do not concern "something that humans do." Thus, the claims cannot fairly be characterized as a method of organizing human activity, as defined by the Supreme Court or MPEP. Such a system as recited by the present claims cannot be accomplished "by hand" or as a "mental process," because receiving electronic data messages, extracting certain data elements, performing certain calculations based on the extracted data elements, and transmitting the electronic data messages between disparate computer systems cannot possibly be processed without computer-implemented technology.” (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see the 101 rejection above, particularly step 2A, prong 1 and 2. Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract. Further, applicants’ arguments related to 2A prong 2 and 2B have been addressed in the 101 rejection above. 
The MPEP in 2106.04(a)(2) II Certain Methods of Organizing Human Activity, specifically as B. Commercial or Legal Interactions. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Here, the MPEP recites two examples that are similar to the present application and have been shown by the courts to not pass the subject matter eligibility test under 35 U.S.C. 101. 
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. 
Another example of subject matter where the commercial or legal interaction is business relations includes, processing information through a clearing-house, where the business relation is the relationship between a party submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012).  
The facts of the cases above are very similar to the claimed invention and as such, the claims are considered to be an abstract idea. Further, as is shown in the Step 2A prong 2 and Step 2B, the additional elements of the claim do not help the claimed invention overcome the 101 rejection above. 

Applicant’s Argument #2
Applicants argue on page(s) 13-14 of applicants remarks that “Applicant submits that the inventions of claims 1 and 10 are not directed to abstract ideas, but rather to a specific implementation of a solution to a problem in the software arts. Specifically, the claims are directed to a specific improvement in computer-related technology by enriching transaction clearing data files with important data elements that otherwise cannot be included in typical standard transaction clearing data files. That is, similar to how the claims of Data Engine Technologies LLC recited a "'specific' and 'particular' manner of navigating a three-dimensional spreadsheet that improves the efficient functioning of computers," the specific and particular manner in which the recited servers and techniques of claims 1 and 10 operate provides a solution to the particular problem that network system operators faced with prior systems which failed to account for incorrect and/or missing IRD values. Data Engine Technologies LLC v. Google LLC, 906 F.3d 999 (Fed. Cir 2018). As such and similar to the claims in BASCOM, claims 1 and 10 recite patent-eligible sever systems and server performed techniques-a practicable application of enriching transaction messages with important data elements that otherwise cannot be included in typical ISO standard data messages passed between multiple computing devices. See BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1352, (Fed. Cir. 2016).” (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the following discussion is in view of Bascom Global Internet Services, Inc. v. AT&T Mobility LLC. (Fed. Cir. 2016):
In BASCOM, the Federal Circuit agreed with the District Court's identification of the abstract idea being the "filtering content" found on the internet. The courts found that the abstract idea was a certain method of organizing human activity. However, the Federal Circuit held that the District Court did not properly perform step 2B of the two part Alice framework (or the Mayo test). The Federal Circuit court held that the additional elements in Bascom did amount to significantly more when considered as an ordered combination. The court held that the additional elements, such as, the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, when combined may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., an inventive concept. 
In this instant case however, there is no installation of any application at a specific location, much less a customizing of features to the end users. Instead, the claim only recites “A method performed by a payment server, the method comprising: from one or more of an acquiring server and an issuing server, the acquiring server being associated with an acquiring bank and the issuing server being associated with an issuing bank, A server system comprising: a processor; and a memory storing instructions thereon, stored instructions, when executed by the processor, cause the processor to perform at least:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The additional elements are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0028]-[0029], [0038]-[0040]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept).
In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f).

Applicant’s Argument #3
Applicants argue on page(s) 14-15 of applicants remarks that “On page 9 of the Action, the Office asserts that Fordyce teaches the limitation of receiving a transaction clearing file for a payment transaction from one of an acquiring server or an issuing server and cites to paragraphs [0038] and [0039] of Fordyce. Paragraphs [0038] and [0039] do not describe or suggest any sort of transaction clearing file. Further, the Action's summary of the alleged teaching provided by these paragraphs also does not include receipt of a transaction clearing file. Rather, as clearly described by Fordyce, theses paragraphs disclose a transaction message flow (authorization & authorization response) between a merchant/acquirer and issuer. Thus, the portions of Fordyce relied upon in the Action clearly do not support the Office's allegations.” (see applicants remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Fordyce shows [0017]: transaction clearing record, [0043]: clearing record of the transaction which reads on the “transaction clearing file” above. 

Applicant’s Argument #4
Applicants argue on page(s) 15-18 of applicants remarks that “At pages 9 and 10 of the Action, the Office alleges that Fordyce describes the limitation of the transaction clearing file comprising an interchange rate designator (IRD) value data field, an acquiring bank-identification (BIN) data field, and an issuing BIN data field. Fordyce, however, fails entirely to describe or even discuss an IRD value data field, let alone actually teach that an IRD value data field is included in a transaction clearing field. Again, the Office's summary of the teaching of Fordyce does not include an IRD value data field. Rather, the Office adds its own interpretation, stating that because the Fordyce teaches that "[t]he funds are of a15” higher value (i.e., the IRD value was the lower), than compared to funds received for a non- deferred settlement, as the issuer reduced transactional fees in return for the deferral." Id.” (see applicants remarks for more details). 
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral).
Fordyce [0013]: merchants and/or acquirers can advantageously pay a lower transaction fee (e.g., merchant discount rate, interchange rate, etc.) in exchange for taking on the risk Thus, a deferred settlement process can have a greater value than a normal or non-deferred settlement. This shows “IRD value” in the claim limitation above.
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ver Hulst et al. (US 20150120561) teaches the acquirer server may send an interchange rate request to a payment network. In one embodiment, a payment network may be a card network such as MasterCard, Visa, Discover, American Express, and/or the like. In one implementation, the acquirer server may calculate an interchange rate associated with the provider. The interchange rate is a fee paid by the provider when a card payment is processed and may include fees paid to the payment network, fees paid to the issuer of the card, fees paid to the acquirer, and/or the like. In some implementations, a business service arrangement (BSA) may be set up (e.g., to offer the provider a lower interchange rate) (Paragraph 0031).
Fernandez (US 20110101091) teaches a method, system and computer program product for interchange optimization for payment processing. In an embodiment of the invention, an interchange optimization method for payment processing can include receiving a transaction profile for a proposed transaction as payment for a purchase by a purchaser from a merchant at a card processing terminal configured to identify a card number for a card. The method further can include determining a card association for the card number and retrieving criteria for a lowest interchange rate for the card association. The method yet further can include prompting the merchant to provide data required by the retrieved criteria and assembling a transaction for the proposed transaction with the required data. Finally, the method can include routing the assembled transaction to a selected payment processor.
Foreign Reference:
(WO 2018036397 A1) Fan et al. The method involves receiving a goods exchange request for a first transaction order (S201). First and second user information and first data object information associated with the goods exchange request are determined. Credit right verification on a first user is performed (S202). A second transaction order is created (S203) if verification is passed according to the first data object information. Second transaction order for a client of a second user is provided such that the second user executes a goods delivery operation on the first data object according to the second transaction order.
NPL Reference:
Merchant Sharing Towards a Zero Marginal Cost Economy. Laurent Fournier. General Economics (econ.GN); Computational Engineering, Finance, and Science (cs.CE); General Finance (q-fin.GN). Date: 05/07/2014. [1405.2051] Merchant Sharing Towards a Zero Marginal Cost Economy (arxiv.org)
This paper is the first attempt to formalize a new field of economics; studding the Intangibles Goods available on the Internet. We are taking advantage of the digital world's specific rules, in particular the zero marginal cost, to propose a theory of trading & sharing unified. A function based money is created as a world-wide currency; "cup". We argue that our system discourage speculation activities while it makes easy captured taxes for governments. The implementation removes the today's paywall on the Internet and provides a simple-to-use, open-source, free-of-charge, highly-secure, person-to-person, privacy-respectful, digital payment tool for citizens, using standard smart-phones with a strong authentication. Next step will be the propagation of the network application and we expect many shared benefits for the whole economics development.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624